UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 10-5024


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LIONEL HOLLOWAY,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.     William D. Quarles, Jr., District
Judge. (1:09-cr-00363-WDQ-1)


Submitted:   May 4, 2011                      Decided:   May 25, 2011


Before NIEMEYER, KING, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


James Wyda, Federal Public Defender, Joanna Silver, OFFICE OF
THE FEDERAL PUBLIC DEFENDER, Baltimore, Maryland, for Appellant.
Rod J. Rosenstein, United States Attorney, John W. Sippel, Jr.,
Assistant United States Attorney, Baltimore, Maryland, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Lionel     Holloway       appeals    the     fifteen    year        sentence

imposed by the district court upon his plea of guilty to one

count of felon in possession of a firearm in violation of 18

U.S.C.   § 922(g)(1)        (2006).      The     Armed    Career     Criminal       Act

mandated a sentence of at least fifteen years because Holloway

had three previous convictions for serious drug offenses.                            18

U.S.C. § 924(e)(1) (2006).         We affirm.

            Holloway asserts a conflict between mandatory minimum

sentences     and     the    general     sentencing        statute,        18     U.S.C.

§ 3553(a) (2006).       Section 3553(a) requires a court to “impose a

sentence sufficient, but not greater than necessary” to achieve

the enumerated purposes of sentencing.                   Holloway argues that a

fifteen year sentence is greater than necessary to accomplish

those purposes in his case, and thus the district court violated

§ 3553(a) in imposing the minimum sentence required by 18 U.S.C.

§ 924(e)(1).

            The Sentencing Reform Act, of which § 3553(a) is a

part,    dictates     that     a   defendant         should    be    sentenced       in

accordance     with    its    provisions        to   achieve   the    purposes       of

§ 3553(a)(2) “[e]xcept as otherwise specifically provided.”                          18

U.S.C.   § 3551(a)     (2006).         Courts    have    opined     that    mandatory

minimum sentences are “otherwise specifically provided” and thus

do not conflict with § 3553(a)’s parsimony clause.                         See United

                                          2
States v. Sutton, 625 F.3d 526, 529 (8th Cir. 2010); United

States v. Kellum, 356 F.3d 285, 289 (3d Cir. 2004).                                Other

courts, while not directly ruling on the alleged tension, have

similarly rejected arguments that § 3553(a) authorizes deviation

from statutorily-mandated sentences.                   United States v. Cirilo-

Muñoz,    582    F.3d    54,   55    (1st    Cir.    2009)    (per   curiam),      cert.

denied, 130 S. Ct. 1103 (2010); United States v. Franklin, 499

F.3d 578, 585-86 (6th Cir. 2007); United States v. Roberson, 474

F.3d   432,     436-37     (7th     Cir.    2007).     In    addressing      a    related

issue, we have stated that “a district court has no discretion

to impose a sentence outside of the statutory range established

by Congress for the offense of conviction.”                        United States v.

Robinson, 404 F.3d 850, 862 (4th Cir. 2005).                      We see little need

to expound further on this concept.

              Holloway      also      claims      procedural       and      substantive

unreasonableness with his sentence.                  We review a sentence under

a   deferential     abuse      of   discretion       standard.       Gall    v.   United

States, 552 U.S. 38, 51 (2007).                  The first step in this review

requires us to inspect for procedural reasonableness by ensuring

that   the      district    court     committed      no     significant     procedural

errors,    such    as    improperly        calculating      the   Guidelines       range,

failing to consider the 18 U.S.C. § 3553(a) factors, or failing

to adequately explain the sentence.                   United States v. Boulware,

604 F.3d 832, 837-38 (4th Cir. 2010).                        We then consider the

                                             3
substantive reasonableness of the sentence imposed, taking into

account the totality of the circumstances.                           Gall, 552 U.S. at

51.     On     appellate         review,       a    sentence      within      a     properly-

calculated Guidelines range is presumptively reasonable.                              United

States v. Allen, 491 F.3d 178, 193 (4th Cir. 2007).

              Holloway     complains       that       the    district       court    did    not

explain its rationale for the sentence in adequate depth.                                 After

properly      calculating        the    Guidelines          sentence,    the      sentencing

court   recounted       specific       aspects       of     Holloway’s      circumstances,

including      his    employment        history,          witness    testimony       in    his

support, and the length of time since his last conviction.                                  The

court set forth a sufficiently developed rationale to support

Holloway’s sentence.             Moreover, a sentence at the minimum term

prescribed     by    law    is    per     se       reasonable.        United      States    v.

Farrior, 535 F.3d 210, 224 (4th Cir. 2008).                             Thus, Holloway’s

unreasonableness arguments fail.

              Accordingly,        we    affirm       the    sentence     imposed      by    the

district     court.        We    dispense      with       oral   argument      because     the

facts   and    legal     contentions        are      adequately       presented       in   the

materials      before      the    court    and       argument       would    not     aid   the

decisional process.

                                                                                     AFFIRMED




                                               4